   Case 1:19-cv-00595-MN Document 8 Filed 07/03/19 Page 1 of 1 PageID #: 77



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 Rondevoo Technologies, LLC,                                 Case No. 1:19-cv-00595-MN
         Plaintiff,                                          Patent Case
         v.

 Nokia Corporation, Nokia of America
 Corporation, and HMD Global Corporation,

         Defendant.

              STIPULATED ORDER OF DISMISSAL UNDER FRCP 41(a)(2)

        Upon the joint motion of Plaintiff Rondevoo Technologies, LLC (“Rondevoo”) and

Defendant HMD Global Oy (“HMD”) the Court hereby VACATES its June 20, 2019 Order of

Dismissal (D.I. 5) as to HMD only, and ORDERS as follows:

        All claims brought against HMD are hereby DISMISSED without prejudice. Pursuant to

D. Del. LR 54.1, HMD is deemed the prevailing party in this matter as to costs and Rondevoo shall

bear HMD’s costs for the purchase of one file wrapper for the patent-in-suit at the rate of $305.00

charged by the Patent Office, in total. Rondevoo and HMD shall each bear their own attorneys’

fees.


SO ORDERED this _____
                 UG day
                         of _____________,
                               -XO\         2019.



                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                        BBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBB
                                       7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                      7KHH +RQRUD UUDDDEOH0DU\HOOHQ1RUHLND
                                       8QLWHG6WDWHV'LVWULFW-XGJH
                                      8QLWHG G 6WWDDWH
                                                     W V'LVWULFW-XGJH
